DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
Regarding limitations recited in claims 1-5 which are directed to a manner of operating the disclosed disposable flow cell, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what structural limitations are being defined in the scope by the recitations of the intended use of the instantly claimed “disposable flow cell” (see: “for” and “configured for”).  It is unclear if the limitations positively recite structural elements (e.g. “an external pulse air pump”), if the recited functional limitations are only capable of being performed by the inclusion of omitted structural elements (e.g. does “configured for airtight connection” require a sealing layer), or any device capable of being modified to be used in the instantly claimed manner would fall within the instantly defined scope.  For purposes of examination, the claim has been provided its broadest reasonable interpretation, and any device capable of being modified to be used in the instantly claimed manner has been determined to fall within the scope encompassed by the instant claims.
Claim 2 depends from claim 1.
Claims 3-5 comprise the same indefiniteness issues as previously explained in the above rejection of claim 1.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yang et al. (A cell counting/sorting system incorporated with a microfabricated flow cytometer chip).
Regarding claim 1, Yang discloses a disposable flow cell formed on a substrate for separating particles from a sample solution (Figure 2), comprising:
a sample flow path and a sample reservoir formed on the substrate, wherein the sample flow path is connected to the sample reservoir for introducing the sample solution from the sample reservoir, wherein the sample flow path comprises an illuminating region configured for illumination by an external illumination unit, wherein the sample reservoir is configured for airtight connection to an external constant air pump such that a constant air pressure can be applied to the sample solution by the external constant air pump (see: sample flow channel, sample reservoir, optical detection region); and
a first branched flow path and a second branched flow path, respectively, connected perpendicularly to both sides of the sample flow path at a location downstream of the illumination region, wherein the first branched flow path comprises a connection port configured for airtight connection to an external pulse air pump, wherein upon receiving a pulse pressure from the external pulse air pump through the first branched flow path, a portion of the sample solution flowing in the sample flow path is separated from the sample flow path and introduced into the second branched flow path (see: perpendicularly branched sorting channels coupled to collection chambers).
Regarding claim 2, Yang further discloses a sorting reservoir connected to the second branched flow path (see: collection chambers coupled to the perpendicularly branched sorting channels).
Regarding claim 3, Yang further discloses the substrate has inclined surfaces at both lateral sides for deflecting sideward scattered light (see: channel sidewalls of optical detection region).
Regarding claim 4, Yang further discloses a pair of sheath flow paths that are arranged on both sides of the sample flow path and join the sample flow path upstream of the illumination region, wherein the pair of sheath flow paths are connected to a sheath solution reservoir for introducing a sheath solution on both sides of the sample solution flowing in the sample flow path (see: sheath flow channels, sheath reservoirs).
Regarding claim 5, Yang further discloses the sample reservoir and the sheath solution reservoir are configured for simultaneous connection to the external constant air pump (see: sheath flow channels, sheath reservoirs).
Regarding the functional capabilities recited in claims 1-5, as the prior art device is fully capable of being used as instantly recited, it is the position of the Examiner that the prior art device is fully capable of performing the instantly recited functions (e.g. the device is fully capable of being coupled to an external pulse air pump with an airtight connection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797